Citation Nr: 0814338	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-28 572 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected type 2 
diabetes mellitus.    

2.	Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected type 2 
diabetes mellitus.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection for 
coronary artery disease (CAD) and peripheral vascular disease 
(PVD).

In an informal hearing presentation, the veteran's 
representative asked to open a claim for service connection 
for hypertension.  That issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	The weight of the competent medical evidence indicates 
that the veteran's coronary artery disease is proximately due 
to or the result of his service-connected type 2 diabetes 
mellitus.

2.	The weight of the competent medical evidence indicates 
that the veteran's peripheral vascular disease is proximately 
due to or the result of his service-connected type 2 diabetes 
mellitus.


CONCLUSIONS OF LAW

1.	Service connection for coronary artery disease is 
established as secondary to the veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) 
(West 2002 & Supp.  2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007). 

2.	Service connection for peripheral vascular disease is 
established as secondary to the veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) 
(West 2002 & Supp.  2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The duty to notify should be satisfied prior to the initial 
unfavorable decision on the claim by the RO.  However, such 
notice errors may be cured through the issuance of a fully 
compliant notice that is followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was not satisfied prior 
to the December 2003 adjudication.  It was however satisfied 
subsequently by a letter sent to the veteran in January 2006.  
That letter informed the veteran of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  The claims were then readjudicated by the RO in an 
April 2006 supplemental statement of the case.  Hence, VA 
satisfied the notice provisions of the law.  

All relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
VA has obtained multiple medical examinations in relation to 
these claims.  Thus, the Board finds that VA has also 
satisfied the duty to assist provisions of the law.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, like cardiovascular disease, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.30(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In the present case, the veteran asserts that the competent 
medical evidence shows that his CAD and PVD were caused by 
his service-connected type 2 diabetes mellitus.   

VA treatment records show that the veteran was diagnosed with 
new onset diabetes mellitus and coronary artery disease by 
history in August 2002.  He subsequently underwent an 
arteries and veins VA examination in October 2002 wherein he 
reported having leg pain that got worse whenever he walked 
any distance.  On examination, the veteran did not have 
aortic aneurysm or any varicose veins.  He had very poor 
posterior tibial pulse in both ankles and no dorsalis pedis 
pulse.  There were no signs of ulceration on the feet or 
callus formation.  Sensations were present in both feet.  
Claudication occurred after 10 feet.  The veteran was 
diagnosed with PVD in both legs, type 2 diabetes, and 
hypertension.   

In August 2003, a VA nurse practitioner was asked to review 
the claims file and give an opinion about the etiology of the 
veteran's CAD and PVD.  After noting his review of the file, 
the examiner opined that both conditions were due to the 
veteran's history of tobacco abuse because "type 2 diabetes 
is a risk factor for coronary artery disease and peripheral 
vascular disease.  Tobacco abuse is a cause of coronary 
artery and peripheral vascular disease.  Each pack of 
cigarettes is labeled with this warning." 

The veteran underwent a second VA examination in September 
2003.  For his CAD, the veteran reported a history of 
frequent (4 times a week) substernal chest pain that 
sometimes lasted all day long.  He used nitroglycerin 
sublingually approximately twice a week.  The doctor noted 
anginal chest pain of mixed type that occurred at rest and 
with emotional stress and/or physical activities.  Chest pain 
was described a dull, nagging, and occasionally stabbing.  
There was no significant radiation of chest pain, 
diaphoresis, or associated shortness of breath.  The 
physician made note of the results of a March 2000 Thallium 
Stress Test that revealed multiple reversible ischemia 
defects.

The physician ordered arterial Doppler studies of the 
veteran's legs to confirm the presence of PVD.  Doppler 
examination of the right and left lower extremity was 
obtained from the common femoral arteries, including the 
superficial femoral and popliteal arteries to the level of 
the dorsalis pedis on both sides.  Normal triphasic wave 
forms were obtained.  Flow velocities were normal and 
symmetrical bilaterally.  Color flow Dopplers showed normal 
flow and no significant plague or stenosis.  The diagnosis 
was a normal study.  The doctor diagnosed PVD on the basis of 
the veteran's history of intermittent claudication as well as 
clinical evidence of inadequate peripheral circulation in 
dorsalis pedis and posterior tibial arteries.  

Based on his examination and review of the claims file, the 
doctor opined that the veteran's CAD "is as likely as not" 
due to or aggravated by his type 2 diabetes mellitus.  He 
added, however, that it should be noted that the veteran 
"also has hypertension for which he is on therapy."  He 
also concluded that PVD was "as likely as not due to or 
aggravated by" the service-connected type 2 diabetes 
mellitus.   

Since the record contains conflicting opinions as to whether 
the veteran's CAD and PVD are caused by his service-connected 
type 2 diabetes mellitus, the Board must reconcile the 
opinions by determining how much weight is to be attached to 
each one.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Id.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185 (1999).  

The veteran maintains that his CAD and PVD are caused by his 
type 2 diabetes mellitus.  Although he is certainly competent 
to testify as to his own symptoms; Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007); the record does not indicate 
that he has the education, training, or experience to offer a 
medical opinion.  Accordingly, his opinion has little 
probative weight.   

After thoroughly reviewing both VA medical opinions, the 
Board finds that the September 2003 opinion by the medical 
doctor carries more weight than that of nurse practitioner.  
The August 2003 opinion was rendered by a nurse practitioner 
and based only on a review of the claims file, not a 
contemporaneous exam.  The September 2003 opinion, however, 
was rendered by a medical doctor and based on a thorough and 
detailed examination of the veteran and review of the case 
file.  The nurse practitioner did not detail the veteran's 
smoking history or provide clinical data to support his 
conclusion that the veteran's conditions were caused by 
tobacco abuse.  On the contrary, the doctor clearly noted the 
clinical data and claims file records used to support his 
conclusion that the veteran's conditions were related to his 
service-connected disability.  Hence, the September 2003 
opinion is more probative.  

For the aforementioned reasons, the Board finds that the 
weight of competent medical evidence shows the veteran's CAD 
and PVD are proximately due to or the result of his service-
connected type 2 diabetes mellitus.  Accordingly, service 
connection for both conditions must be granted.  


ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected type 2 diabetes mellitus, is 
granted.    

Service connection for peripheral vascular disease, to 
include as secondary to service-connected type 2 diabetes 
mellitus, is granted.    




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


